DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 2/13/20. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-2) in the reply filed on 1/28/21 is acknowledged.  The traversal is on the ground(s) that the claims of Group I and Groups II, III and IV are species related.  This will be considered upon allowance where a rejoinder will be considered at that time.
Status of Claims
Claims 1-2 and 34-43 are pending.  Claims 1-2 and 34-39 are under examination in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-2 and 34-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent 9758518. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to treating the same types of cancer employing the variety of compounds of instant claim 1 (i.e., 
    PNG
    media_image1.png
    154
    132
    media_image1.png
    Greyscale
) wherein Z3 maybe N. 
       Both set of claims recite using the same compositions and/or derivatives thereof.  
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
Claims 1-2 and 34-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 9951066. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
Both sets of claims refer to treating the same types of cancer employing the variety of compounds of instant claim 1 (i.e., 
    PNG
    media_image1.png
    154
    132
    media_image1.png
    Greyscale
) wherein Z3 maybe N. 
       Both set of claims recite using the same compositions and/or derivatives thereof.  Additionally the elected species 
    PNG
    media_image2.png
    89
    148
    media_image2.png
    Greyscale
is specifically recited (see col. 177, claim 17).
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
Claims 1-2 and 34-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 33 of U.S. Patent 7928100. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant application refer to treating cancer wherein the cancer is colon cancer etc and the claims of the patent are directed to treating a proliferative disorder.  Proliferative disorder are inclusive of cancer, therefore it would have been obvious to one of ordinary skill in the art to employ the patented claims to practice the claim invention with a reasonable expectation of success employing the variety of compounds of instant claim 1 (i.e., 
    PNG
    media_image1.png
    154
    132
    media_image1.png
    Greyscale
) wherein Z3 maybe N. 
       Both set of claims recite using the same compositions and/or derivatives thereof.  
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-2 and 34-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. 
       The claims of the instant application refer to treating cancer wherein the cancer is colon cancer etc and the claims of the patent are directed to treating a proliferative disorder.  Proliferative disorder are inclusive of cancer, therefore it would have been obvious to one of ordinary skill in the art to employ the patented claims to practice the claim invention with a reasonable expectation of success employing the variety of compounds of instant claim 1 (i.e., 
    PNG
    media_image1.png
    154
    132
    media_image1.png
    Greyscale
) wherein Z3 maybe N. 
       Both set of claims recite using the same compositions and/or derivatives thereof.  
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 34-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12, of U.S. Patent 10,745,403. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant application refer to compounds of Formula III(A) and methods of treating cancer wherein the cancer is colon cancer etc and the claims of the patent are directed to treating a proliferative disorder.  Proliferative disorder are inclusive of cancer, therefore it would have been obvious to one of ordinary skill in the art to employ the patented claims to practice the claim invention with a reasonable expectation of success employing the variety of compounds of instant claim 1 (i.e., 
    PNG
    media_image3.png
    99
    130
    media_image3.png
    Greyscale
). 
       Both set of claims recite using the same compositions and/or derivatives thereof.  
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

No Claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615
3/29/21